RICE, J.
(dissenting.) The writer does not agree with the majority of the court as to the construction of the Constitution or the statute involved. The real question involved in this proceeding is the constitutionality of section 1 of chapter 279, Laws 1921, which is as follows:
“Be it enacted by the Legislature of the state of South Dakota: Section 1. That whenever a member of the state Legislature, whose legal residence shall be at some other place than the state capítol, shall attend any regular session of the state Legislature at the state capítol there shall be paid such member in CONSIDERATION OE THE EXPENSE INCIDENTAL TO TRAVELING to the state capítol and the increased expense of living at a place other than his legal residence during' the regular session of the Legislature the fixed sum of two hundred dollars ($200.00) to cover the expenses of such members incident to their being away from home in the discharge of their duties, which fixed sum shall be paid to each such member of the Legislature at the close of the regular session which such member attended upon certified vouchers of each such member being filed in the office of the State Auditor.”
This láw contravenes section .6 of article 3 of the Constitution, fixing the term of office and pay of members of the Legislature, providing:
“They shall receive for their services the sum of five dollars-for each day’s attendance during the session of the Legislature, and FIVE CENTS FOR EVERY MILE OE NECESSARY TRAVEL in going to and returning from the place of meeting of the Legislature on the most usual route, * * * and members *650of the Legislature shall recive no other pay or perquisites except PER DIEM AND MILEAGE.”
The Constitution having expressly provided that the members of the Legislature shall receive both per diem and mileage, by implication prohibited them from receiving either directly or indirectly anything more for any purpose. “Expressio unius est exclusio alterius.” If the Legislature had sought to enact a law in direct violation of the inhibition of the Constitution, it could scarcely have used more apt language.
“The object of construction, as applied to a written Constitution, IS TO GIVE EEEECT TO THE INTENT OE THE PEOPLE IN ADOPTING IT. In the case of all written laws it is the intent of the lawgiver that is to be enforced.” Cooley’s Con. Lam. (5th Ed.) p. 68.
The majority opinion devotes much space to commenting upon the construction the courts have given to certain words of the Constitution,' and reached the conclusion that the provision under consideration for the payment of $5 for each day’s attendance and 5 cents per mile for travel is for COMPENSATION and not for EXPENSES, and that the prohibition against the members receiving any other PAY or PERQUISITE except PER DIEM and MILEAGE does not prohibit them from receiving their living expenses while at Pierre and expenses for travel in going to and returning from Pierre. The word “mileage” in the Constitution is the equivalent of “traveling expenses.” In other words, if the framers of the 'Constitution, instead of writing “mileage,” had written “traveling expenses,” it would have meant exactly the same thing.”
“MILEAGE is a compensation allowed by law to officers for their trouble and expense in traveling on public business.” 2 Bouv. Law Diet. -2209.
This definition has been universally adopted by the courts.
Mileage “is defined in the -Century Dictionary as 'payment allowed to a public functionary for the expenses of travel in the discharge of his d'uties, according to the number of miles passed over.’ The same definition substantially is found in Bouvier’s and other law dictionaries.” Richardson v. State, 63 N. E. 593, 594, 66 Ohio St. 108.
“The term 'mileage’ has a well-defined legal meaning, and *651signifies usually compensation allowed by law to officers for their travel, and expenses in traveling on public business. Richardson v. State, 10 O. C. D. 458, 460 (citing Bouv. Law. Dict. vol. 2, p. 409.)” 5 Words and Phrases, First Series, p. 4502.
The Supreme Court of Wyoming adopts Bouvier’s definition. Board v. Blakely, 20 Wyo. 259, 123 Pac. 77, Ann. Cas. 1915B, 584.
At the time the Constitution was adopted Webster’s Unabridged Dictionary was recognized' as the standard dictionary. About that time the Legislature enacted a law requiring each school district to purchase a Webster’s Unabridged Dictionary. If the average voter, wishing to know the meaning of the constitutional provision now under consideration and what was meant by mileage, had examined Webster’s Dictionary, he would have found.it defined as follows:
“An allowance for traveling expenses at a certain per cent, per mile.”
There cannot be the slightest doubt as to what every voter understood, the constitutional provision to mean. The Constitution expressly provided for paying the members their traveling expenses and, if not directly at least by implication, prohibited the payment to them of any other expenses. The statute under consideration is a plain violation of the Constitution. Expenses incurred in conducting the business of the Legislature are entirely distinct from the personal expenses of the individual members.
Quoted words in capital letters do not indicate that the original was so printed.
The petition for a peremptory writ of mandamus should be denied.